EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Holby Abern on 7/8/22.

The application has been amended as follows: 
	In claim 1 on line 11, replace “for a play of a first game” with --for the play of the first game--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, and 12, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“responsive to an occurrence of an overlappingly played games triggering event, trigger a play of a first game and a play of a second game which overlaps with the play of the first game,” and
(see claims 1 and 12) “prior to determining any award in association with the play of the second game which overlaps with the play of the first game, determine if a second game feature activation event occurred based on the displayed first plurality of randomly determined symbols”, and 
(see claim 10) “prior to determining any award in association with the play of the second game which overlaps with the play of the first game, determine if a second game feature activation event occurred based on at least one symbol of the displayed first plurality of randomly determined symbols being associated with a sub-symbol”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715